Petition granted and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kaleab Gebrewolde, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s order finding he was not credible and denying his applications for asylum, withholding of removal, and withholding of removal under the Convention Against Torture (“CAT”). The Court grants the petition for review and remands to the Board for reconsideration of Gebre-wolde’s claims in light of Kourouma v. Holder, 588 F.3d 234 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION GRANTED AND REMANDED.